NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ADINA I. ZAHARESCU,                      No. 14-55403

             Debtor.                            D.C. No. 2:13-cv-06570-RGK
______________________________

SATISH SHETTY,                                  MEMORANDUM*

                Appellant,

 v.

LSI TITLE COMPANY,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges

      Satish Shetty appeals pro se from the district court’s order affirming the

bankruptcy court’s order dismissing claims against appellee in Shetty’s adversary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceeding. We review de novo our own jurisdiction and whether a bankruptcy

court’s decision is final. Silver Sage Partners, Ltd. v. City of Desert Hot Springs

(In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003). We dismiss.

      This court lacks jurisdiction over this appeal because “the bankruptcy

court’s order did not dispose of all of the issues in the adversary proceeding” or

“direct entry of judgment under Fed. R. Civ. P. 54(b) which applies to adversary

proceedings in bankruptcy by virtue of Bankruptcy Rule 7054.” Walther v. King

City Transit Mix, Inc. (In re King City Transit Mix, Inc.), 738 F.2d 1065, 1066-67

(9th Cir. 1984) (appellate jurisdiction in bankruptcy extends only to matters

appealable to the district court as of right).

      Appellee’s motion to take judicial notice (Docket Entry No. 12) is denied as

unnecessary.

      DISMISSED.




                                            2                                   14-55403